internal_revenue_service department of the treasury index number washington dc number release date partnership a date year dear person to contact telephone number refer reply to cc dom p si 2-plr-103462-00 date date this responds to your letter dated date and subsequent correspondence that you submitted on partnership’s behalf requesting an extension of time to make an election under sec_754 of the internal_revenue_code on date a a partner in partnership died partnership’s return for the year taxable_year was filed without a sec_754 election sec_754 provides that a partnership may elect to adjust the basis of partnership property in the case of a distribution_of_property or in the case of a transfer of a partnership_interest the election applies with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which such election is filed and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 of the code shall be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed for filing the return for such taxable_year including extensions thereof sec_1_754-1 refers to sec_1 now sec_301 of the procedure and administration regulations for rules regarding extensions of time for filing elections under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 through have been met consequently partnership is granted an extension of time for making the sec_754 election until thirty days following the date of this letter the election should be made in a written_statement filed with the district_director for association with partnership's tax_return a copy of this letter should be attached to the statement filed with the district_director enclosed is a copy for that purpose except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed concerning whether partnership is in fact a partnership for federal tax purposes this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter will be sent to partnership sincerely yours paul f kugler assistant chief_counsel office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
